Citation Nr: 0028883	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  98-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a recurrent pilonidal 
cyst, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from May 1968 to 
August 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's recurrent pilonidal cyst disorder is 
manifested by constant exudation and itching.  


CONCLUSION OF LAW

A 30 percent rating is warranted for a recurrent pilonidal 
cyst.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 7819-7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant underwent 
excision of a recurrent draining pilonidal cyst during a 
period of hospitalization in June and July 1969.  A year 
later, in June 1970, he complained of pain in the area of the 
pilonidal cystectomy, and a well-healed scar with no 
pathology was reported.  The April 1971 separation 
examination noted status post pilonidal cyst removal.  

Private medical records show that the appellant underwent 
drainage of a pilonidal cyst in September 1994.  When he was 
seen for follow-up a month later, the wick was removed, a 
very shallow residual cavity was noted, and the area was 
considered essentially completely healed.  

A VA scar examination was performed in June 1998.  At that 
time, the appellant complained of pain in the coccygeal area 
with sitting, and tender swelling just to the right of the 
coccyx.  He described recurrent symptoms of pain, bleeding, 
and draining pus from the coccygeal area.  Physical 
examination revealed a tender, round, 1.5 by 1.5 cm. lump to 
the right of the coccyx that was compressible.  No drainage 
was noted.  There was a vertical, white-colored, 10 by 3 cm. 
scar over the lower spine and coccygeal region that was 
described as non-adherent, smooth in texture, non-elevated , 
and non-depressed, without ulceration or breakdown.  The 
extent of the underlying tissue loss was considered minimal.  
Inflammation and swelling were noted over the area of 
recurrence at the inferior tip of the scar.  The scar was 
considered not disfiguring because it was in the lower sacral 
coccygeal area, and there was no limitation of function, 
although the appellant experienced pain in the region of the 
recurrent cyst on sitting.  The diagnosis was recurrent 
pilonidal cyst with associated pain, tenderness, and 
drainage, causing subsequent discomfort.  

Private medical records dated after the June 1998 VA 
examination show that in November 1998 there was a knot in 
the area of the pilonidal cyst, that the area had become 
infected during the past summer but had resolved with 
antibiotics, and that the appellant was still experiencing 
pain and persistent itching associated with the recurrent 
pilonidal cyst.  

A June 2000 medical record indicated that the appellant 
reported he was still experiencing some draining from the 
pilonidal abscess which caused exudate and itching.  It was 
currently draining but decompressed.  The report indicated 
that the appellant also had a fistula, and the physician 
stated that it was not clear whether it communicated with the 
pilonidal area, although it was certainly a possibility.  The 
appellant was to be evaluated for a possible fistulotomy.  
Examination revealed some draining and exudation from the 
perianal and pilonidal area, although it was closer to the 
perianal region than to the old pilonidal area.  There was no 
distinct cellulitis but there was excoriation of the skin 
edges from the drainage.  The problem was described as not 
acute but rather a chronic one.  

At a June 2000 video conference hearing, the appellant and 
his spouse provided testimony as to the symptoms associated 
with his recurrent pilonidal cyst.  He described consistent 
itching and frequent swelling with pus and blood that would 
drain and soil his undergarments and pants, requiring him to 
use his spouse's pads in an attempt to prevent the soiling.  
He stated that he took medications for his pain, along with 
antibiotics once a year.  

In a July 1998 rating decision, the RO granted service 
connection for a recurrent pilonidal cyst and assigned a 10 
percent evaluation under Diagnostic Code 7819 from April 21, 
1998.  

New benign skin growths are rated as for scars and eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7819.  Under 38 C.F.R. 
§ 4.118, a 10 percent evaluation is assigned for a 
superficial scar when it is poorly nourished with repeated 
ulceration (Diagnostic Code 7803), or when it is tender and 
painful on objective demonstration (Diagnostic Code 7804).  
Scars may also be rated under Diagnostic Code 7805 as for 
limitation of function of the body part affected.  The Board 
notes that the appellant is already assigned the maximum 
rating for a scar under Diagnostic Codes 7803 and 7804, while 
a rating greater than 10 percent would not be warranted under 
Diagnostic Code 7805 because of the June 1998 VA examination 
finding of no limitation of function associated with the 
recurrent pilonidal cyst.  

Consideration is also given as to whether a higher rating may 
be assigned for the recurrent pilonidal cyst based on the 
criteria set forth for the evaluation of eczema.  When eczema 
is manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant, a 50 percent evaluation is assigned.  
If there is constant exudation or itching, extensive lesions, 
or marked disfigurement, a 30 percent evaluation is assigned.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, eczema is assigned a 10 
percent evaluation.  When eczema has slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Although there is evidence indicating that the appellant may 
also have an unrelated fistula, the Board finds that there 
are clinical findings that suggest he experiences constant 
exudation and constant itching related to the recurrent 
pilonidal cyst.  Based on those findings, the Board believes 
that the evidence more nearly approximates the criteria 
required for a 30 percent rating for eczema.  Therefore, 
under the provisions of 38 C.F.R. § 4.7, the appellant 
warrants a 30 percent rating for his recurrent pilonidal cyst 
disability under Diagnostic Code 7806.  As there has been no 
evidence presented to show that the appellant's recurrent 
pilonidal cyst has ever been manifested by ulceration, or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or has ever been exceptionally repugnant, an 
evaluation greater than 30 percent has not been warranted at 
any time.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for his 
recurrent pilonidal cyst by the July 1998 rating decision, 
and his current appeal was based on that rating, the Board 
must consider staged ratings under Fenderson.  The Board 
finds that the symptomatology of constant exudation dates to 
the date of claim in April 1998 based on the findings and 
history noted at the June 1998 VA examination. 


ORDER

A 30 percent rating for a recurrent pilonidal cyst is 
granted, subject to the laws and regulations governing the 
award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

